Citation Nr: 0802582	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  04-43 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1952 to May 
1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Post-service medical records reflect a diagnosis of diabetes 
mellitus.  The veteran contends that as he "set foot" in 
Vietnam, he was thus exposed to herbicides, and therefore 
should be granted presumptive service connection for diabetes 
mellitus.  A May 2004 rating decision denied the claim, based 
on lack of evidence of service in Vietnam.

In his July 2004 notice of disagreement, the veteran 
submitted a statement contending that he did serve in 
Vietnam.  He stated that in May 1962, twelve planes of the 
346th Troop Carrier Squadron departed Pope Air Force Base, 
North Carolina, and arrived in Da Nang, Vietnam in June 1962.  
The veteran also stated that the 346th Squadron was comprised 
of personnel from the 776th, 777th, and 778th Troop Carrier 
Squadrons.  Service personnel records reflect that the 
veteran was TDY for 131 days in Southeast Asia during that 
period, and note that he was a member of the 778th Squadron 
from May to October 1962.   Page two of the veteran's AF Form 
7 reflect his receipt of both the Vietnam Service and 
Campaign Medals.

Unfortunately, the veteran's in-country service remains 
unverified despite the specific dates and unit numbers the 
veteran provided.  Therefore, the RO should instruct the 
veteran to submit any additional evidence in his possession, 
including lay statements from fellow veterans serving with 
him, photographs, unit history, or any other evidence 
indicating that his unit did serve in the Republic of 
Vietnam.  Thereafter, the RO should request that the National 
Personnel Records Center and/or the U.S. Army and Joint 
Services Records Research Center (JSRRC) determine if the 
veteran served in the Republic of Vietnam.  They should then 
attempt to find any records pertaining to the place of the 
veteran's service during that timeframe.

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the veteran with 
proper VCAA notice of the information and 
evidence necessary to establish a 
disability rating and an effective date, 
including; notice of what evidence, if 
any, he is expected to obtain and submit, 
what evidence will be retrieved by the 
VA, and inform the appellant that he 
should provide any evidence in his 
possession that pertains to the claim.  

2.  The RO should inform the veteran to 
submit any evidence indicating that he 
served in the Republic of Vietnam, 
including, but not limited to, statements 
from fellow veterans who served with him, 
photographs, or unit history.

3.  Contact the NPRC, the JSRRC, and any 
other appropriate agency, to obtain the 
history of the 778th Troop Carrier Wing 
for the period from May through June 
1962, to determine if the veteran set 
foot in Republic of Vietnam during that 
time period.  Records, if any, should be 
associated with the claims file.  If no 
service records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claim on 
appeal.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

